Title: From George Washington to David Brooks, 10 August 1783
From: Washington, George
To: Brooks, David


                        
                            Sir
                            Head Quarters Augst 10th 1783.
                        
                        It will be essential to the Public service, to furnish a Corps of 500 Men with the following Articles of
                            Clothing Vizt for each non Commissioned Officer and Private.
                        One Blanket Great Coat, or good Watch Coat.
                        One Waist Coat with Sleeves (or Uniform Coat.)
                        One Vest.
                        One pr Woolen Overalls.
                        One pr Breeches.
                        two pr Stockings.
                        One pr Socks.
                        One Woolen Cap.
                        One pr Mits.
                        two Shirts.
                        two pr Shoes, with two pr Soles & Heels or three pr Shoes.
                        As these things will all be wanted in less than a Month from this time, you will please to inform me which of
                            the Articles you have it now in your power to furnish; and you will make application for the remainder without a moments
                            loss of time; informing the Head of your Department, that unless the full supply can be obtained in the time before
                            specified, the measures which have been concerted for Garrisoning the Posts on the Western Waters may be entirely
                            frustrated; as it will be impossible to send any Stores to them after the Troops shall have moved for their destination.
                            By representations I have had, I should suppose all the deficient Articles, might be purchased very cheap, and at a long
                            Credit in New York. I am Sir, Your very humble Servt
                        
                            G. Washington
                        
                    